Citation Nr: 0830130	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-13 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cervical diskectomy.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of pneumonia, left lower lobe.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

4.  Entitlement to an increased rating for herniated nucleus 
pulposus, L5-S1, status post right hemilaminectomy and 
diskectomy, currently rated as 40 percent disabling.

5.  Entitlement to an increased rating for post-operative 
fracture, right lateral tibial condyle with chondromalacia 
patella, currently rated as 20 percent disabling.

6.  Entitlement to an increased rating for fracture, radial 
head, left elbow, currently rated as 10 percent disabling.

7.  Entitlement to an increased rating for mood disorder, 
currently rated as 30 percent disabling.

8.  Entitlement to a compensable rating for residuals of 
tonsillectomy.  

9.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to March 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

Although the September 2004 rating decision and January 2006 
Statement of the Case reflect that the RO addressed the 
threshold matter of new and material evidence with respect to 
the issues of entitlement to service connection for cervical 
diskectomy, left knee disorder, and residuals of pneumonia, 
the Board itself must make a determination as to whether 
evidence is new and material before addressing the merits of 
a claim.  Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 
U.S.C. §§ 5108, 7104(b)).  Thus, the question as to whether 
the evidence before the Board is new and material with 
respect to these service connection issues will be discussed 
below.

In July 2006, the Board received additional evidence on 
behalf of the appellant.  This evidence has not been reviewed 
by the agency of original jurisdiction, but the veteran 
included a written waiver of this procedural right with the 
additional evidence.  38 C.F.R. §§ 19.37, 20.1304 (2007).  

The issues of entitlement to a increased disability ratings 
for herniated nucleus pulposus, L5-S1, status post right 
hemilaminectomy and diskectomy; post-operative fracture, 
right lateral tibial condyle with chondromalacia patella; 
fracture, radial head, left elbow; mood disorder; and 
residuals of tonsillectomy are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  
Further consideration as to the dependent issue of 
entitlement to a total disability rating based upon 
individual unemployability is deferred until the REMAND 
development is completed.


FINDINGS OF FACT

1.  In May 1993, the RO denied the veteran's claims for 
service connection for cervical diskectomy and residuals of 
pneumonia, left lower lobe; and although informed of that 
decision and of her procedural and appellate rights, the 
veteran did not appeal.

2.  The additional evidence received since the May 1993 
decision does not relate to an unestablished fact necessary 
to substantiate these claims, is cumulative or redundant, and 
does not raise a reasonable possibility of substantiating 
these claims.

3.  In April 1997, the RO denied the veteran's claim for 
service connection for a left knee disorder; and although 
informed of that decision and of her procedural and appellate 
rights, the veteran did not appeal.

4.  The additional evidence received since the April 1997 
decision does not relate to an unestablished fact necessary 
to substantiate this claim, is cumulative or redundant, and 
does not raise a reasonable possibility of substantiating 
this claim.


CONCLUSIONS OF LAW

1.  The May 1993 rating decision that denied service 
connection for cervical diskectomy and residuals of 
pneumonia, left lower lobe, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has not been received and the 
claims to establish service connection for cervical 
diskectomy and residuals of pneumonia, left lower lobe, may 
not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

3.  The April 1997 rating decision that denied service 
connection for a left knee disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

4.  New and material evidence has not been received and the 
claim to establish service connection for a left knee 
disorder may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of a letter dated in June 
2004 and provided to the appellant prior to the September 
2004 rating decision, the RO advised the appellant of the 
evidence needed to substantiate her claims and explained what 
evidence VA was obligated to obtain or to assist the 
appellant in obtaining and what information or evidence the 
appellant was responsible for providing.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, since her claims are being denied, no 
effective date or schedular evaluation will be assigned, so 
not receiving notice concerning these downstream elements of 
her claims are nonprejudicial, i.e., harmless error.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  See, also, Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

In addition, the June 2004 letter informed the appellant 
specifically of what constituted new and material evidence.  
She was informed that new evidence must be evidence that was 
submitted to VA for the first time, that was not cumulative 
or tended to reinforce a previously established point.  She 
was informed that material evidence must pertain to the 
reason the claim was previously denied.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in June 2004 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claims were previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denials.

The Board also concludes that VA's duty to assist has been 
satisfied.

The veteran's service, VA, and private treatment records are 
in the file and she has been afforded a VA examination in 
connection with her claims.  The veteran has at no time 
referenced available outstanding records that she wanted VA 
to obtain or that she felt were relevant to her claims.

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to each 
claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

Analysis

Evidence of record at the time of the May 1993 RO decision 
reveals that, although service medical records show treatment 
for complaints of neck and shoulder muscle spasm, these 
records are negative for complaints of or treatment for 
cervical spine impairment.  During her March 1993 VA 
examination, the appellant reported that she underwent 
surgery for removal of two ruptured discs in her neck in May 
1990, over five years after her discharge from active duty 
service in March 1985.  These records also show that the 
veteran was treated for pneumonia, left lower lobe, in 
service in 1983 and there was no residual disability shown 
during service.  Similarly, the March 1993 report of VA 
examination includes a diagnosis of past history of pneumonia 
with no significant residuals.  Based on this evidence, in 
May 1993, the RO denied service connection for cervical 
diskectomy and residuals, pneumonia, left lower lobe.  The 
veteran did not appeal this decision to the Board.  Thus, the 
RO's decision is final.  38 U.S.C.A. § 7105, 38 C.F.R. 
§§ 3.104, 20.200, 20.302, 20.1103.  

With respect to the left knee, it is noted that, a March 1994 
Informal Hearing Presentation with respect to issues 
unrelated to the present appeal, raised the issue of 
entitlement to service connection for a left knee disorder 
secondary to the veteran's service-connected right knee 
disorder.  The evidence of record at the time of the April 
1997 RO decision reveals that, although a mild medial/lateral 
laxity was noted on VA examinations in March 1993 and April 
1996, the April 1996 examiner concluded that, with her right 
knee examination being quite benign, any causal relationship 
between the veteran's left knee and right knee conditions 
could not be concretely explained.  Based on this evidence, 
in April 1997, the RO denied service connection for a left 
knee disorder.  The veteran did not appeal this decision to 
the Board.  Thus, the RO's decision is final.  38 U.S.C.A. 
§ 7105, 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.  

In connection with her February 2004 claim for increased 
compensation based on unemployability as well as a May 2004 
communication which included a claim for service connection 
for neck condition secondary to back condition, the issues of 
whether new and material evidence has been received to reopen 
the veteran's claims for service connection for cervical 
diskectomy; residuals of pneumonia, left lower lobe; and a 
left knee disorder were deemed to have been raised.  Although 
the veteran has submitted new evidence reflecting treatment 
for cervical spine and left knee complaints, these records do 
not provide evidence of a cervical spine or left knee 
disorder in service or a nexus (link) between any current 
diagnoses of cervical spine or left knee impairment and the 
veteran's period of active duty service or a service-
connected disability.  Similarly, although the new evidence 
reflects the veteran's history of tobacco use, these records 
are silent with respect to a lung disorder resulting from her 
in-service treatment for pneumonia, left lower lobe.  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2007).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  See also Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512, 513 (1992).

At the time of the May 1993 and April 1997 decisions, the RO 
determined that the evidence failed to show cervical spine, 
residuals of pneumonia, or left knee impairment that was 
incurred in or aggravated by service or the result of a 
service connected disability.  Additional evidence received 
since the earlier decisions reflects treatment for cervical 
spine and left knee impairment and notes the veteran's 
history of cigarette smoking; however, this evidence does not 
indicate an association between any current cervical spine, 
left knee, and respiratory findings and her period of active 
military service.

Because the evidence received after the RO's May 1993 and 
April 1997 decisions does not provide a link between the 
veteran's currently-shown cervical spine and left knee 
impairment and her active military service and this evidence 
shows no current residuals of pneumonia, such evidence does 
not raise a reasonable probability of substantiating the 
claims for service connection for these disorders.  This 
additional evidence is, therefore, not new and material, as 
contemplated by the pertinent law and regulations, and cannot 
serve as a basis to reopen the veteran's claims for service 
connection for cervical diskectomy; residuals of pneumonia, 
left lower lobe; or a left knee disorder.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2007).

The veteran's contentions also fail to constitute competent 
medical evidence.  The veteran herself is not competent to 
diagnose the existence of her own disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that lay persons are not competent to offer medical opinions 
or diagnoses and that such evidence does not provide a basis 
on which to reopen a claim of service connection.

As the preponderance of the evidence is against the 
application to reopen the claims, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence not having been received to reopen 
a claim for service connection for cervical diskectomy, the 
veteran's appeal is denied.

New and material evidence not having been received to reopen 
a claim for service connection for residuals of pneumonia, 
left lower lobe, the veteran's appeal is denied.

New and material evidence not having been received to reopen 
a claim for service connection for a left knee disorder, the 
veteran's appeal is denied.


REMAND

In the recent case of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the United States Court of Appeals for 
Veterans Claims established significant new requirements with 
respect to the content of the duty-to-assist notice which 
must be provided to a veteran, such as this one, who is 
seeking a higher disability rating.  We note that the Court 
issued this decision after the most recent RO adjudication of 
the veteran's appeal.  Nevertheless, applying these new 
principles to the present case, the Board finds that although 
the veteran has been provided with some notification, it does 
not meet the requirements set forth in Vazquez-Flores v. 
Peake.  In this regard, the letters did not include at least 
a general description of the criteria necessary to 
demonstrate entitlement to a higher rating; i.e., a worsening 
or increase in severity of the disabilities; and the effect 
that worsening has on the claimant's employment and daily 
life.  Further, she must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from zero percent to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  Therefore, a remand to provide 
adequate pre-decisional notice as to these elements of her 
claims is required.

Additionally, review of the claims file suggests that the 
veteran continues to receive medical treatment from the VA.  
However, due to the length of time that this appeal has been 
on-going, the most recent VA treatment records contained in 
her claims file are dated in 2005.  Any VA medical records 
are deemed to be constructively of record in proceedings 
before the Board and should be obtained prior to further 
review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Because this appeal has been ongoing for a lengthy period of 
time, and because the level of a veteran's disabilities may 
fluctuate over time, VA is required to consider the level of 
the veteran's impairment throughout the entire period.  
O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  To provide a 
comprehensive picture of the veteran's actual impairment 
throughout the appeal period, in light of her contentions 
that the disabilities are worsening, the Board is of the 
opinion that another VA orthopedic examination is warranted.  
Furthermore, because of clinical records noting her 
contentions that she experiences radiating pain and numbness 
in the lower extremities, the Board finds that a special 
neurological examination would be helpful to fully evaluate 
her impairment arising from her service-connected 
disabilities.

The veteran's TDIU claim is deferred pending the outcome of 
the increased rating claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, as interpreted by Vazquez-
Flores, are fully complied with and 
satisfied, to include informing her that 
she may submit evidence showing the 
effects of any worsening or increase in 
severity upon her employment and daily 
life, providing at least a general 
description of the criteria necessary to 
demonstrate entitlement to a higher 
rating, and providing examples of the 
types of medical and lay evidence that 
she may submit (or ask the Secretary to 
obtain) that are relevant to establishing 
entitlement to increased compensation.  
See also 38 C.F.R. § 3.159.

2.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran subsequent to 2005.

3.  After obtaining the records requested 
above, the RO should schedule the veteran 
for VA orthopedic and neurological 
examinations to identify all pathology 
and functional impairment involving her 
herniated nucleus pulposus, L5-S1, status 
post right hemilaminectomy and 
diskectomy; post-operative fracture, 
right lateral tibial condyle with 
chondromalacia patella; and fracture, 
radial head, left elbow.  The claims 
folder, including the records obtained 
pursuant to the above request, must be 
made available to the examiners for 
review before the examinations.  All 
tests and studies deemed helpful by the 
examiners should be conducted in 
conjunction with the examinations.  The 
examiners are requested to fully describe 
all pathology and functional impairment, 
providing an explanation as to the cause 
or source of all symptoms identified.  

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

4.  After obtaining the records requested 
above, the veteran should be afforded a 
VA psychiatric examination to identify 
the level of functional impairment 
resulting from her mood disorder.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  The examiner is also 
requested to provide a medical opinion as 
to the veteran's overall employability, 
specifically identifying all disabilities 
impacting upon her employability.

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

5.  After obtaining the records requested 
above, the veteran should be afforded a 
VA otolaryngology examination to identify 
the level of functional impairment 
resulting from her residuals of 
tonsillectomy.  Based upon examination of 
the veteran and review of her pertinent 
medical history, the examiner is 
requested to clearly identify all 
currently present disorders of the 
throat, including 1) the presence and/or 
absence of any hoarseness or inflammation 
of the vocal cords or mucus membrane, 2) 
the presence and/or absence of any 
thickening or nodules of the vocal cords, 
3) the presence and/or absence of any 
esophageal carcinoma, and 4) the presence 
and/or absence of any dysphagia.  With 
regard to each currently present disorder 
of the throat, particularly dysphagia and 
esophageal carcinoma, if any, the 
examiner should provide an opinion with 
respect to whether such disorders are 
etiologically related to the veteran's 
tonsillectomy.  

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

6.  Thereafter, the RO should re-
adjudicate the veteran's claims.  If the 
benefits sought on appeal are not 
granted, the RO should issue the veteran 
and her representative a supplemental 
statement of the case and provide the 
veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Heather J. Harter
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


